Name: Decision of the EEA Joint Committee No 1/96 of 26 January 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: employment;  labour market;  social protection;  European construction
 Date Published: 1996-04-11

 11.4.1996 EN Official Journal of the European Communities L 90/38 DECISION OF THE EEA JOINT COMMITTEE No 1/96 of 26 January 1996 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Econimic Area, as adjusted by the Protocol Adjusting the Agreement, hereinafter referred to as the the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was last amended by Decision of the EEA Joint Committee No 49/95 (1); Whereas Decision No 156 of 7 April 1995 concerning the rules of priority with regard to sickness and maternity insurance (2) adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 42d (Decision No 151) in Annex VI to the Agreement: 42e 395 D 0419: Decision No 156 of 7 April 1995 concerning the rules of priority with regard to sickness and maternity insurance adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers (OJ No L 249, 17. 10. 1995, p. 41). Article 2 The texts of Decision No 156 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 January 1996. For the EEA Joint Committee The President FranÃ §oise GAUDENZI-AUBIER (1) OJ No L 30, 8. 2. 1996, p. 53. (2) OJ No L 249, 17. 10. 1995, p. 41.